Citation Nr: 0909922	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from an April 2003 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office (RO) in Philadelphia, Pennsylvania 
in which the RO denied the benefits sought on appeal.  The 
appellant, who had active honorable service from July 1972 to 
July 1975, appealed that decision to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.  

For the record, the Board notes that VA, by administrative 
decision dated in September 1984, has determined that the 
appellant's discharge for the period of active service from 
November 1980 to September 1982 which was terminated by an 
other than honorable discharge, was issued under conditions 
that constitute a bar to the payment of VA benefits based on 
that period of service.  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2007.  The Board 
remanded the case for further development in December 2007.  
Although the case has been returned to the Board for further 
review, the Board finds that certain development requested in 
its prior decision has not been completed and that additional 
development is warranted.  As such, the Board finds that the 
appeal must be REMANDED once again to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
contact the appellant and notify him that further action is 
required on his part.  






REMAND

Unfortunately, a review of the record with respect to the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder ("PTSD") and request to 
reopen his previously denied claim of entitlement to service 
connection for residuals of a back injury discloses a need 
for further development prior to final appellate review.  

As discussed in its December 2007 decision, the appellant 
asserts entitlement to service connection for PTSD on the 
basis of an alleged sexual assault that occurred in service. 
See January 2007 BVA hearing transcript, pgs. 16-23.  
Specifically, the appellant alleges that he was sexually 
assaulted while stationed in Okinawa, Japan in 1973. Id., 
pgs. 19-20.  He testified that he knew that person who 
assaulted him in service; and was forced to see this person 
subsequent to the assault while he remained in service. Id., 
p. 21.  The appellant indicated that never reported the 
assault to anyone while he was in the service; but that after 
the assault, he began experiencing problems in service that 
resulted in disciplinary actions being taken against him.  In 
this regard, he reports having the opportunity to physically 
attack the person who assaulted him in service, resulting in 
his being given an Article 15. Id., pgs. 21-22.  As such, he 
essentially contends that his service personnel records are 
supportive of his claim.  However, the appellant reported 
that that the Article 15 he was given for the fight with his 
assailant was withdrawn by his superiors and is not reflected 
in his service personnel records. Id., p. 22.  

In Patton v. West, 12 Vet. App. 272, (1999), the United 
States Court of Appeals for Veterans Claims (the "Court") 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  These procedures are 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  Further, 
with respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental 
health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

38 C.F.R. § 3.304(f)(emphasis added).


With regard to the first and second elements necessary for a 
grant of service connection in this case (medical evidence of 
PTSD and a link, established by medical evidence, between the 
appellant's PTSD and an alleged in-service stressor), the 
Board observes that only three medical records contained in 
the claims file reflect that the appellant has been diagnosed 
with PTSD. See February 2002 private medical records; 
December 2006 VA medical records.  Rather, the majority of 
the appellant's post-service medical records reflect a 
diagnosis of major depressive disorder. May 1997 VA mental 
disorders examination report; private medical records dated 
in May 1999, January 2001 and May 2002; December 2006 VA 
medical records.  Of the three records that reflect a 
diagnosis of PTSD, the Board observes that none of the 
appellant's medical providers relate this diagnosis to a 
military sexual trauma.  In fact, the only medical record 
contained in the claims file that references the appellant's 
reports of traumatic events he associates with his mental 
health diagnoses reveal that these events occurred prior to 
the appellant's periods of service.  

In terms of pre-service trauma, the appellant reported during 
a private medical examination that he saw his brother drown 
in 1965 and also had a niece die while she was in his care.  
The appellant also reported during this examination that he 
started to drink alcohol after his brother's death, dropped 
out of high school and joined the military. May 2002 private 
medical record, pgs. 2,4; see also 1995 VA medical records 
(appellant was noted as having been abused as a child).  None 
of the appellant's post-service medical records reference the 
appellant's reports of being assaulted while in service.  
Thus, while the appellant's PTSD diagnosis constitutes a 
current disability for VA purposes, these records do not 
provide a nexus opinion between the appellant's PTSD and his 
alleged 1973 assault in service.  

Turning to the appellant's service treatment and personnel 
records, the Board observes that these records appear to 
indicate that the appellant was stationed at Camp Hansen, 
Okinawa Japan from January 1973 to February 1974.  During 
this time frame, the appellant was noted to have experienced 
situational depression once in November 1973 for which he was 
to undergo a psychiatric consultation. See service treatment 
records dated in November 1973; personnel records; DD Form 
214 (foreign service listed as one year and 26 days).  It is 
unclear from the records the cause of the appellant's 
depression.  In addition, while the appellant's records from 
his first period of honorable service do not reveal any 
instances of behavioral changes on the part of the appellant 
that can be associated with the sexual assault he alleges 
occurred in service, records from his second period of 
service document certain behavioral problems.  

In light of the fact that the appellant was noted to have at 
least one instance of documented situational depression in 
November 1973 and appears to have experienced certain 
behavioral changes that have not been fully explained between 
his first and second periods of service, the Board finds that 
a VA examination is warranted in regards to this claim for 
the purpose of determining whether the appellant has a 
diagnosis of PTSD that is related to his first period of 
honorable service.  

In terms of the appellant's request to reopen his previously 
denied claim for service connection for residuals of a back 
injury, the Board requested in its December 2007 decision 
that the appellant be provided with notice under the Veterans 
Claims Assistance Act ("VCAA") that is in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Unfortunately, a 
review of the January 2008 letter sent by the RO to the 
appellant in response to the Board's directives reveals that 
it does not provide the appellant with any information 
regarding his new and material claim.  In light of this 
deficiency, the Board has no choice but to remand this claim 
to the RO for compliance with its previous directives. See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
development contemplated by the VCAA is 
undertaken in terms of the appellant's 
new and material evidence service 
connection claim. See Kent v. 
Nicholson, supra.  The appellant should 
be informed, based on the last final 
denial of his request for service 
connection for the residuals of a back 
injury, of the specific information and 
evidence not of record (a) that is 
necessary to reopen his claim; (b) that 
VA will seek to obtain; and (c) that 
the appellant is expected to provide.  
In addition, the appellant should be 
advised to provide any evidence in his 
possession that pertains to the claims.  
Lastly, the appellant should be 
informed that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded. See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should schedule the appellant 
for a VA psychiatric examination with an 
appropriately qualified mental health 
professional to determine whether the 
appellant has a current diagnosis of 
PTSD; and if so, the etiology of any 
current PTSD.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner should provide 
an opinion as to the basis of the 
appellant's PTSD in terms of whether it 
is related to a service-related stressor 
event (specifically, the sexual assault 
alleged by the appellant to have 
occurred during service) or a non-
service-related stressor event (i.e., 
pre-service trauma reported by the 
appellant in his post-service medical 
records).  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  A 
complete rationale for all opinions 
offered should be provided.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional evidence; 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




